                                                                               9/24/2019
                   IN THE UNITED STATES DISTRICT
                COURT FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 PAUL ZONDO,

              Plaintiff,                              CV-17-93-BMM-JTJ

       v.
                                                  ORDER GRANTING
                                               DEFENDANTS’ UNOPPOSED
 STATE OF MONTANA,                            MOTION FOR CLARIFICATION

              Defendant.




      There are two dueling motions pending before the Court. Plaintiff Paul

Zondo (Zondo) filed a motion to rescind the settlement agreement between Zondo

and Defendant State of Montana (Montana). (Doc. 68.) Zondo failed to file a brief

in support of his motion in violation of Local Rule 7.1(d)(1)(A). Montana filed a

motion to enforce the settlement between the two parties. (Doc. 71.) Zondo did not

file a response brief. “[F]ailure to file a response brief may be deemed an

admission that the motion is well-taken.” Local Rule 7.1(d)(1)(B)(ii). This Court

will grant Montana’s motion to enforce the settlement. Zondo’s motion to rescind

the settlement is denied.




                                          1
                                  ORDER

     Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion to

Rescind the Settlement Agreement (Doc. 68) is DENIED. Defendant’s Motion to

Enforce the Settlement Agreement (Doc. 71) is GRANTED.

     DATED this 24th day of September, 2019.




                                     2
